Citation Nr: 1014916	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to an initial compensable evaluation for a 
service-connected left trapezius strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A March 2007 letter from the Veteran reflects that he 
withdrew all of his appeals except for the trapezius claim.  
These issues included increased rating claims for a low back 
strain; tarsal tunnel syndrome of the bilateral lower 
extremities; posttraumatic stress disorder (PTSD); psoriasis 
of the left heel; allergic rhinitis; right index finger 
fracture; left hand strain; hypertension; recurring right 
ingrown toenail, and migraine headaches.  Claims of 
entitlement to service connection for impetigo, generalized 
fatigue, and right ear hearing loss were also withdrawn.  
Regulations provide that an appeal may be withdrawn in 
writing at any time before the Board promulgates a decision 
by an appellant or by his or her authorized representative.  
38 C.F.R. §§ 20.202, 20.204 (2009).  Thus, these claims have 
been properly withdrawn and are no longer before the Board.

The Board notes that the Veteran raised a separate claim of 
entitlement to service connection for a pinched nerve in the 
neck.  According to the March 2007 claim letter from his 
representative, "The veteran has indicated that when he 
sneezes, the bones move along and this strikes the nerve 
which causes extremely sharp pain that goes down the inside 
of both arms."  This claim was denied by rating decision in 
July 2007, a notice of disagreement was received in October 
2007, and a statement of the case was issued in February 
2008.  The Veteran did not submit a substantive appeal and, 
therefore, the July 2007 rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Board notes that the Veteran's March 2007 request to 
withdraw most of the issues on appeal states that his 
trapezius disability "turned out to be a pinched nerve."  
His October 2007 notice of disagreement with the denial of 
the pinched nerve claim states that the Veteran's pinched 
nerve was misdiagnosed as a trapezius strain.  The November 
2009 informal hearing presentation from the Veteran's 
representative notes that the medical evidence of record 
"reflects treatment for complaints relating to shooting pain 
of both arms."  

The Board notes, however, that the appeal that is currently 
before the Board is for a trapezius muscle strain.  There is 
no indication that any neurological symptoms are associated 
with the trapezius muscle strain.  Furthermore, the pinched 
nerve claim, as discussed above, was denied by a separate 
rating decision, and the Veteran did not perfect an appeal.  
Therefore, the Board may neither grant service connection for 
nor rate the pinched nerve symptoms.  The Board may only 
consider whether an increased rating is warranted for the 
left trapezius strain and will refer the pinched nerve claim 
to the RO for appropriate development.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for degenerative disc disease of the cervical 
spine, claimed as a pinched nerve in the neck and manifested 
by sharp pain that travels down the Veteran's arms when he 
sneezes, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Moreover, in the March 2007 statement, the Veteran raised a 
claim of entitlement to service connection for a chronic 
eczematoid rash on his legs.  This claim has also not been 
adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction over these claims, and they are referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's left trapezius strain is manifested by 
tenderness on palpation.




CONCLUSION OF LAW

The criteria for a compensable disability rating for a left 
trapezius strain have not been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.73, 
Diagnostic Code 5301 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and 
initial ratings have been assigned, the original claims have 
been more than substantiated, as they have been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
entitlement to benefits has been substantiated, the filing of 
a notice of disagreement with the rating of the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 
 See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that an undated letter 
advised the Veteran of the evidence needed to substantiate 
his initial service connection claim.  This letter advised 
the Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  A March 2006 letter that 
was issued following the March 2006 rating decision advised 
the Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess, supra.  An 
October 2008 letter provided further notice of how to 
establish a disability rating and notified the Veteran of the 
rating criteria that are applicable to his left trapezius 
claim.  

The Board notes that the March 2006 and October 2008 letters 
were not issued prior to the initial adjudication of the 
Veteran's claim in March 2006.  His claim, however, was 
subsequently readjudicated in a February 2008 statement of 
the case and an October 2008 supplemental statement of the 
case.  Thus, any deficiencies in the content or timeliness of 
these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, VA medical 
records, and the identified private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in 
connection with his claim in June 2005 and June 2007.  The 
Board finds that these examination reports are adequate for 
the purpose of determining the claim that is decided herein.  
During the examinations, the examiners elicited from the 
Veteran his history of complaints and symptoms, conducted 
thorough examinations, and provided clinical findings 
detailing the examination results.  For these reasons, the 
Board concludes that the reports of the June 2005 and June 
2007 VA examination reports provide adequate bases for a 
decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
38 C.F.R. § 4.14 (2009).  The prohibition of pyramiding is 
especially relevant in this case to the extent that the 
Veteran's left trapezius symptoms may overlap with those of 
his service-connected lower back strain, which has been 
assigned a separate disability rating.

The Veteran's left trapezius strain has been assigned a 0 
percent disability rating under 38 C.F.R. § 4.73, Diagnostic 
Code 5301 (2009).  This diagnostic code applies to Muscle 
Group I, which is involved in upward rotation of the scapula 
and elevation of the arm above shoulder level.  The extrinsic 
muscles of the shoulder girdle include the trapezius, levator 
scapulae, and serratus magnus.  The rating criteria of 
Diagnostic Code 5301 differ depending on whether the dominant 
(major) or nondominant (minor) extremity is being evaluated.  
In the case at hand, the Veteran is right-handed; thus, the 
Board will apply the rating criteria for the nondominant 
extremity.  

Diagnostic Code 5301 assigns a 0 percent rating for slight 
disability of the nondominant extremity.  A 10 percent rating 
is assigned for moderate disability, a 20 percent rating is 
warranted for moderately severe disability, and a 30 percent 
rating is appropriate for severe disability.

Muscle Group damage is categorized as slight, moderate, 
moderately severe or severe and evaluated accordingly under 
38 C.F.R. § 4.56.  While this regulation includes criteria 
that apply to gun shot wounds and similar injuries, it also 
contains criteria that contemplate symptoms such as muscle 
atrophy in the absence of injury.

The Board notes that words such as 'slight,' 'moderate,' 
'moderately severe,' and 'severe' are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
VA must evaluate all evidence, to the end that decisions will 
be equitable and just.  38 C.F.R. § 4.6 (2009).  Although the 
use of similar terminology by medical professionals should be 
considered, is not dispositive of an issue.  Instead, all 
evidence must be evaluated in arriving at a decision 
regarding a request for an increased disability rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal 
signs and symptoms of muscle disability as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

Slight muscle disability is characterized by no cardinal 
signs or symptoms of muscle disability as noted above.  
Objective findings include minimal scar; no evidence of 
fascial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

Moderate muscle disability is characterized by one or more of 
the cardinal symptoms of muscle wounds, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Relevant objective findings include small or linear entrance 
and exit scars (if present) indicating short track of missile 
through muscle tissue.  Other findings include some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability is characterized by 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above and, if present, evidence of 
inability to keep up with work requirements.  Relevant 
objective findings include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined above, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Relevant 
objective findings include loss of deep fascia or muscle 
substance on palpation; abnormal muscle swelling and 
hardening in contraction; severe impairment of function 
compared with the corresponding muscles of the uninjured side 
as indicated by tests of strength, endurance, or coordinated 
movements.  If present, the following are also signs of 
severe muscle disability: diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; visible 
or measurable atrophy; and adaptive contraction of an 
opposing group of muscles.  38 C.F.R. § 4.56(d)(4).

Following a thorough review of the evidence of record, the 
Board finds that a compensable disability rating for the 
Veteran's left trapezius strain is not warranted.  The most 
relevant evidence of record with respect to this issue 
appears in the June 2005 and June 2007 VA examination 
reports.  

The June 2005 VA examination report diagnoses a left upper 
back trapezius strain.  His trapezius symptomatology is 
addressed by the examiner as a disability of the 
thoracolumbar spine.  It was noted that the Veteran 
experiences pain of a severity of 7 out of 10 in the upper 
back.  He noted that the pain in the upper back is one to two 
times per month and lasts three to four days.  He wears a 
back brace two or three hours per day, and non-steroidal 
anti-inflammatory drugs (NSAIDs) help.  The Veteran's 
activities of daily living, including bathing, toileting, and 
eating, remain intact.  There were no limitations or effects 
of this condition in the Veteran's daily activities.  

On examination, the only objective finding was positive 
tenderness to palpation of the left upper back trapezius.  

On musculoskeletal examination, it was noted that the 
Veteran's muscle strength was equal bilaterally.  Range of 
motion figures were given for the lumbar spine, but it does 
not appear that these numbers are relevant to evaluating the 
severity of the Veteran's service-connected left trapezius 
disability.  It was noted that there was no change in range 
of motion, and no further pain, weakness, or increased pain 
was detected during repetitive movements or when resistance 
was applied to the back and joints below.  The examiner could 
not opine as to whether any of these factors limited joint 
function in the Veteran's personal environment.  While it is 
not clear that any of these findings applies to the Veteran's 
left trapezius, the Board notes that these findings would not 
support the Veteran's increased rating claim.

According to the June 2007 VA examination report, the Veteran 
reported that his left trapezius strain had its onset in 2001 
and that he has pain in his left shoulder muscle with 
sneezing.  He was treated with NSAIDs without relief.  He 
reported severe, sharp pain down both arms to hand level that 
continues with sneezing and that he receives no current 
treatment.  

It was noted that there was no history of hospitalization, 
surgery, debridement, trauma to the muscles, neoplasm, wound, 
or injuries.  It was noted that no muscle has been injured, 
destroyed, or traversed.  There was no intermuscular 
scarring.  Muscle function was normal in terms of comfort, 
endurance, and strength sufficient to perform activities of 
daily living.  There were no scars; residuals of nerve, 
tendon, or bone damage; findings of muscle herniation; or 
loss of deep fascia or muscle substance.  Joint motion was 
not limited by muscle disease or injury.  

Bilateral upper extremity muscle strength was 5/5 and grip 
strength was normal in both hands.  The Veteran was able to 
hold paper and larger objects against force.  There was a 
positive Tunnel's sign in the left wrist.  EMG/NCS tests 
found mild right carpal tunnel syndrome, and normal left 
upper extremity.  Moderate degenerative disc disease was 
found on MRI in C2-3, 3-4, and 4-5.

The Board notes that most of these findings are irrelevant to 
the issue at hand, as the Veteran has separately been denied 
entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as residuals of a 
pinched neck nerve, which, as noted above, specifically 
contemplated the neurological symptoms that are described 
above.  The Board further notes that the lower back symptoms 
as described above have already been taken into consideration 
by the staged ratings that have been assigned for the 
service-connected lower back strain.  To consider these 
symptoms when evaluating the left trapezius strain would 
constitute pyramiding, which is prohibited.  

Tenderness to palpation is the only symptom of record that is 
attributable to the Veteran's left trapezius disability.  
Because this is not one of the cardinal signs and symptoms of 
muscle disability, it does not justify the assignment of a 
compensable disability rating.  Nor do these examination 
reports show indications of a missile through muscle tissue, 
as the Veteran's disability was not caused by a shrapnel 
wound.  There were no findings of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Therefore, the Veteran's left trapezius 
disability satisfies none of the criteria of the 10 percent 
disability rating.

The Board notes that the June 2005 VA examination report 
expressly noted no limitation or effect from the trapezius 
strain on the Veteran's activities of daily living.  The 
Board also acknowledges that the June 2007 VA examination 
report found moderate impairment of the Veteran's activities 
of daily living due to the residuals of the left trapezius 
strain.  However, the June 2007 VA examiner appears to have 
taken into account the Veteran's complaints of sharp pain 
running down his arms when he sneezes, for which service 
connection has been denied.  The Board notes that the June 
2007 VA examiner's physical examination of the Veteran found 
no residuals of nerve damage.  Furthermore, the VA examiner 
otherwise found the Veteran's muscle function to be 
clinically normal, and no other pertinent symptomatology that 
would account for moderate interference with activities of 
daily living is identified by the VA examiner.  

In short, the Board finds that the disability picture 
represented by the above evidence does not meet the criteria 
for a compensable rating for a left trapezius strain.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the Veteran's 
service-connected left trapezius strain is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's disability with the established criteria 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for this 
disability.  Indeed, the record does not reflect that he has 
been hospitalized for this disability at any time during the 
period on appeal.  Additionally, there is not shown to be 
evidence that this disability interferes with the Veteran's 
employment.  In short, the Board finds that the evidence does 
not demonstrate an exceptional or unusual clinical picture 
beyond that contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for a 
service-connected left trapezius strain is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


